UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 July 5, 2007 Date of Report (Date of earliest event reported) Subjex Corporation (Exact name of registrant as specified in its charter) Minnesota 0-29711 41-1596056 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No) 3245 Hennepin Ave S Suite 1, Minneapolis MN 55408 (Address of principal executive offices) (Zip Code) (952) 931-0501 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) A. Report. Item 4.01 Changes in Registrant’s Certifying Accountant On July 1, 2007 a material event occurred which was not made in the ordinary course of Subjex Corporation business thus prompting an 8k filing with the SEC. It was announced that Ronald N. Silberstein, CPA, PLLC. 30201 Orchard Lake Road, Suite 150, Farmington Hills, Michigan 48334 has merged with Maddox Ungar, PPL forming a new accounting firm. The name of the newly formed firm is Maddox Ungar Silberstein, PLLCas a result becoming Subjex Corporation’s new independent auditor and certifying accountant. The following news release is included in the filing below: MADDOX UNGAR MERGES WITH ACCOUNTING FIRM RONALD N. SILBERSTEIN, CPA, PLLC Newly Formed “Maddox Ungar Silberstein, PLLC” Positions Company to Increase its National Footprint and Expand Services to More Clients Bingham Farms, Mich. (July 1, 2007) – Maddox Ungar, PLLC, today announced its merger with independent accounting firm Ronald N. Silberstein, CPA, PLLC of Farmington Hills, Mich. The newly formed Maddox Ungar Silberstein, PLLC, allows the two independently successful companies to become one comprehensive company, stronger in its capabilities and reach while more expansive in its service offerings. Terms of the merger were not disclosed. “The decision to combine both firms made sense to all parties involved from a strategic standpoint,” said Joel Ungar, a founding principal of Maddox Ungar.“Both firms were similar in size, served similar clients, and have similar core values and principles. The combination of the two puts us in a better position to compete for mid-size clients.” Ronald N. Silberstein, CPA, PLLC, a full-service CPA firm, specializes in audits of franchise businesses and SEC regulated companies, in addition to prospective public companies. The firm, which boasts clientele throughout the U.S.,
